Citation Nr: 1217186	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-22 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The appellant served on active duty from November 1963 to November 1967.

This appeal comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke incurred a result of treatment at the Hampton VA Medical Center (VAMC) in December 2003.  He asserts that although he presented to the Hampton VAMC emergency department on December 9, 2003 and was hospitalized from the afternoon of  December 18, 2003 until the morning of December 19, 2003, for complaints of light headedness, dizziness and weakness, that he was never given the proper tests to determine if he had had a stroke.  He also indicates that although he again went to the Hampton VAMC emergency room on the afternoon of December 19, 2003 for the same complaints, no one was on staff to give him a CT scan to determine if his brain was bleeding.  According to the Veteran, he had to wait three hours for an ambulance to take him to another hospital to have the test performed. The Veteran contends VA examiners should not have discharged him on either December 9, 2003 or the morning of December 19, 2003 without having performed all of the necessary tests to determine whether he had had a stroke.  He also believes that the VAMC should have had someone on staff to perform his CT scan instead of having him wait for three hours to be transferred to a private hospital for such testing.  

The record shows that on December 9, 2003, the Veteran presented to the Hampton VAMC emergency room for, among other things, complaints of occasional vertigo when he turned in bed at night.  He reported that he had felt dizzy and had vertigo and needed to hold onto the wall.  He also reported that he had the "whirlies" when he turned his head over in bed at night.  The ER physician diagnosed the Veteran with benign positional vertigo.

On the afternoon of December 18, 2003, the Veteran presented to the Hampton VAMC emergency room for complaints of right-sided facial drool, right upper and lower extremity weakness, and right-sided upper lip numbness.  He reported that the symptoms had begun the day before when he felt right lower extremity weakness when walking and slurred speech.  By 2 a.m., the right upper and lower extremity symptoms had subsided.  As a result, the Veteran went to work later that morning.  However, when he arrived at work, his co-worker noticed that he had some facial asymmetry and advised him to go the hospital.  By the time he got to the hospital, he only complained of right upper lip numbness.  The Veteran was admitted to the Hampton VAMC for overnight observation.  While there, a CT scan was performed which was suggestive of two small right basal ganglia infarctions.  The examiner's impression was that of a transient ischemic attack (TIA).  On the morning of December 19, 2003, the examiner noted that on rounds that morning, the Veteran did not have any symptoms or signs of his TIA episode.  The plan was to continue the use of aspirin, start plavix and statin ,and to order carotid doppler testing, which was to be done on an outpatient basis.  The Veteran was instructed to come in immediately if he had similar symptoms since thrombolytic therapy could be an option.  The Veteran was discharged to home at approximately 12:00 pm on December 19, 2003.

At around 5:00 p.m. on December 19, 2003, the Veteran returned to the Hampton VAMC emergency room for complaints of right-sided weakness in his arm and leg, numbness around his face, some right-sided facial drooping, and slurred speech.  He was admitted for signs of a cerebrovascular accident.
Nursing Intervention notes show that around 5:30 p.m., the Veteran was evaluated and it was determined that a CT scan was necessary.  However, the CT department was closed and the Veteran needed to be transferred out for the head CT scan. Around 6:10 p.m., arrangements were made for transportation of the Veteran to Sentara Careplex.  At 6:45 p.m., it was noted that the ambulance crew would be there in 1-1/2 hours and were very busy, but would here there ASAP.  At 8:25 p.m., the Veteran was sent via stretcher to Careplex for a head CT and for R/O bleeding.  At 11:15 p. m., the Hampton VAMC received a report from Sentara Careplex indicating that the head CT was negative and that plavix and baby aspirin was given.  The Veteran returned to the Hampton VAMC at 11:30 p.m.

On December 26, 2003, the Veteran was discharged from the Hampton VAMC to a a private inpatient physical therapy program for care of the residuals of his cerebrovascular accident.

In this case, the Board observes that despite the evidence of record and the Veteran's contentions, that the Veteran has not been afforded a VA examination with opinion to determine whether the residuals of his December 2003 stroke was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable in conjunction with his treatment at the Hampton VAMC in December 2003.   The Board finds that such an examination and opinion is necessary in order to properly adjudicate the Veteran's claim.

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits.  The Court has held that where there has been a determination that the veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims, and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The record does not reflect that the RO has sought to obtain this information.  Such records may be useful in adjudicating the Veteran's claim.  Therefore, the medical records and any determination from SSA pertaining to any original award of disability benefits and any continuing award of benefits should be requested and associated with the claims file.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his cerebrovascular accident and residuals thereof, including from the Sentara Careplex in Hampton, Virginia.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  If any of the requested records are not available, then it should be so noted in the file.

2.  Contact the Social Security Administration and seek to obtain a copy of all clinical records which were considered in adjudicating the Veteran's claim for SSA disability benefits.  If such records are not available, it should be so noted in the file.

3.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his cerebrovascular accident.  Forward the claims file, including a copy of this remand, to the designated examiner.

The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's cerebrovascular accident, and any residuals thereof, was proximately caused by hospital care, medical or surgical treatment furnished to the Veteran by VA, in conjunction with his December 2003 treatment at the Hampton VAMC.  If so, the examiner should also render an opinion as to whether it is at least as likely as not that the proximate cause of the Veteran's disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable, including the failure of the Hampton VAMC to conduct proper testing prior to the Veteran's discharge on December 9, 2003 and/or the morning of December 19, 2003;  and the failure of the VAMC to have a CT scan tech on staff to conduct a timely CT scan.  (Is there any policy that dictates how often the CT scan department should be manned by staff?)

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case provide then with an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


